COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-15-00556-CV
Style:                              In the Interest of S.R.-M.C..


Date motion filed*:                 December 28, 2015
Type of motion:                     Motion for withdrawal of counsel
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?             Yes

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                           Current Due date:
         Date Requested:

Ordered that motion is:

         Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time
         Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appointed counsel continues to represent the parent until the suit is dismissed, the appeals are exhausted
          or waived, or the attorney is relieved of his duties or replaced by the trial court. See TEX. FAM. CODE ANN.
          § 107.013(a)(1) (West Supp. 2015).




Judge's signature:       /s/ Chief Justice Sherry Radack
                         


Date: December 31, 2015




November 7, 2008 Revision